                            Case 2:18-cv-05225-GAM Document 1-3 Filed 12/05/18 Page 1 of 1
                                                               UNITED ST A TES DISTRICT COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                       (to be used by counsel or prose plaintiff to indicate the categ01y of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                               163 Coffroath Road, Coatesville, PA 19320
                              -----------------------------------------------
                                      15_10_C_h_e_s_te_r_P_ik_e_,_C_r_u_m_L_y_n_n_e_,_P_A_1_9_0_2_2________
Address of Defendant: _ _ _ _ _ _ _ _ _

Place of Accident, Incident or T r a n s a c t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ _ _ _ _ __                            Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ __                           Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 I.     Is this case related to property included in an earlier numbered suit pending or within one year
        previously terminated action in this court?
                                                                                                                                    YesD                    No □
2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
        pending or within one year previously terminated action in this court?
                                                                                                                                    YesD                    No □
3.      Does this case involve the validity or infringement of a patent already in suit or any earlier
        numbered case pending or within one year previously terminated action of this court?
                                                                                                                                    YesD                    No □
4.      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights -                         Yes   □                 No   □
        case filed by the same individual?                                                             //
                                                                                                             -~/
I certify that, to my knowledge, the within case            O   is /   0   is not relate~fio ariy~s'~~~~~~ending or within one year previously terminated action in
this court except as noted above.                                                             {/
DATE         12/05/2018                                                             /-· -~ -;:·     /(~-~~~                                            84527
                                                                            A/torn~y0 at-Law !fro Se Plaintiff                                 Attorney I.D # (if applrcable)
                                                                               _/

CIVIL: (Place a ✓ in one category only)

A.              Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:


□       I.  Indemnity Contract, Marine Contract, and All Other Contracts
                                                                                               □     I.    Insurance Contract and Other Contracts
□       2.  FELA
                                                                                               □     2.    Airplane Personal Injury
□       3.  Jones Act-Personal Injury
                                                                                               □     3.    Assault, Defamation
□       4.  Antitrust
                                                                                               □     4.    Marine Personal Injury
□       5. Patent
                                                                                               □     5.    Motor Vehicle Personal Injury
□       6. Labor-Management Relations
                                                                                               □     6.    Other Personal Injury (Please specify):
□       7. Civil Rights
                                                                                               □     7.    Products Liability
□       8. Habeas Corpus
                                                                                               □     8.    Products Liability - Asbestos
□                                                                                              □
        9. Securities Act(s) Cases                                                                   9.    All other Diversity Cases
□       10. Social Security Review Cases                                                                   (Please specify):
0       11. All other Federal Question Cases
            (Please specify):  Violation of Fair Credit Rer:1orting Act



                                                                               ARBITRATION CERTIFICATION
                                                     (The effect of this certification is to remove the case fi"om eligibility for arbitration.)

                     John Soumilas
I, - - - - - - - - - - - - - - - - - ~ counsel of record or pro se plaintitT, do hereby certify:


      [l]      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge
               exceed the sum of $150,000.00 exclusive of interest and costs:
                                                                                                                        the damages recoverable in this civil action case




      □
               Relief other than monetary damages is sought.


DATE         12/05/2018                                                                                                                                84527
                                                                                                                                               Allorney I.D. # (if applicable)



liv. fi09 (5 20/8)
